UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53681 ECHO AUTOMOTIVE, INC. (A DEVELOPMENT STAGE COMPANY) (Exact name of registrant as specified in its charter) Nevada 98-0599680 (State or Other Jurisdiction of (I.R.S. Employer Incorporation) Identification No.) 16000 N. 80th Street, Scottsdale, AZ 85260 (Address of Principal Executive Offices) (855) 324-6288 (Registrant’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon–Accelerated fileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 2, 2013 Common stock, par value $.001 Echo Automotive, Inc. TABLE OF CONTENTS PageNumbers PART I - FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion & Analysis of Financial Condition & Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II - OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item6. Exhibits 20 SIGNATURES 21 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ECHO AUTOMOTIVE, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Current assets: Cash $ $ Other current assets Total current assets Property and equipment, net Intangibles, net Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accounts payable - related party — Bank overdraft — Accrued liabilities Related party advances Current portion of notes payable, net of debt discount of $26,525 and $0 for June 30, 2013 and December 31, 2012, respectively Total current liabilities Long-term portion of notes payable, net of current portion and debt discount of $94,827 and $9,214 for June 30, 2013 and December 31, 2012, respectively Total liabilities Contingencies and commitments Stockholders’ equity (deficit): Common stock, par value $.001, 650,000,000 shares authorized; 80,000,000 and 75,000,000 issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid in capital Stock subscription ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ECHO AUTOMOTIVE, INC. (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended PeriodfromInception June 30, June 30, (November25,2009) toJune30,2013 Revenue $
